Exhibit 10.5 FOURTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT THIS FOURTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"), dated and effective as of July15, 2010, is made and entered into among CARDTRONICS, INC. and CARDTRONICS USA, Inc. (successor in interest to Cardtronics, LP, a Delaware limited partnership pursuant to a conversion expressly authorized by Section 265 of the Delaware General Corporation Law) (the "Clients") and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Wells Fargo"). R E C I T A L S: A.Clients and Wells Fargo entered into a Contract Cash Solutions Agreement, dated as of July20, 2007 (as modified or amended from time to time, the "Agreement"). B.Pursuant to the Agreement, Wells Fargo has agreed to provide to Clients Cash, not to exceed the Maximum Available Amount, for use in the Covered Machines. C.Clients have requested that Wells Fargo provide additional Cash during certain holiday periods and clarify that Covered Machines need not be at 7-Eleven locations. D.Subject to and on the terms and conditions of this Amendment, Wells Fargo is willing to (i)extend the Stated Termination Date to July20, 2012, and (ii)increase the Maximum Available Amount to $500,000,000 (with temporary increases to $550,000,000 during the Tax Season and certain holiday periods). NOW, THEREFORE, in consideration of the foregoing recitals and other good and valuable considerations, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows, intending to be legally bound: ARTICLE I Definitions Capitalized terms used in this Amendment, to the extent not otherwise defined herein, shall have the meanings assigned to such terms in the Agreement. ARTICLE II Amendments Section 2.1Maximum Available Amount.Section II.C. is amended and restated in its entirety to read as follows: "Maximum Amount of Cash to be Supplied.Notwithstanding anything in this Agreement to the contrary, the aggregate total of Cash to be provided by Wells Fargo under this Agreement shall at no time during the term hereof exceed (1)$550,000,000 (A)between December23 of a year and January3 of the following year, (B)between January15 and March31 of each year (the "Tax Season"), (C)between the two days preceding and the two days following the last Monday in May of each year, (D)between July2 and July6 of each year, (E)between the two days preceding and the two days following the first Monday in September of each year, (F)between November9 and November13 of each year, (G)between the two days preceding and the two days following the fourth Thursday of November of each year, and (H)between the seven days preceding and the seven days following each day that the Bank’s vaults are closed due to holiday observances in each year and (2)$500,000,000 at all other times, which amounts in clauses (1)(A) through (H) and (2) above include the sum of (x)all Cash with Armored Carriers, (y)Cash in Covered Machines, and (z)all payments owed by Servicers, including any amount to be reimbursed by way of credit to the Settlement Accounts in immediately available funds, net of all adjustments, chargebacks, representations and other corrections to all transactions under the Servicing Agreements (the "Maximum Available Amount").At no time other than Tax Season shall Cash inside any Covered Machine exceed $160,000.During Tax Season, at no time shall Cash inside any Covered Machine exceed $300,000." Section 2.2Term.Section XI.A. is amended and restated in its entirety to read as follows: General.The initial term of this Agreement expired on July20, 2009.The Parties previously agreed, pursuant to a written amendment to the Agreement, to a renewal term commencing on July20, 2009, and expiring on July20, 2011, and have further agreed, pursuant to a written fourth amendment to the Agreement to a renewal term commencing on July20, 2010, and expiring on July20, 2012 (the "Stated Termination Date"), unless earlier terminated by a Party as provided or permitted in this Agreement (the "Actual Termination Date"). ARTICLE III Conditions Precedent The effectiveness of this Amendment is subject to the satisfaction of the following conditions precedent: (a)Clients and Wells Fargo shall have executed and delivered this Amendment; and (b)Clients shall have provided to Wells Fargo such other and further documents and instruments, if any, as Wells Fargo may reasonably request. 2 ARTICLE IV Representations and Warranties; Acknowledgments Each of the parties represents and warrants to the others that (i)the execution, delivery and performance of this Amendment has been duly authorized by all requisite action on its part; and (ii)it is in compliance with the terms and agreement contained in the Agreement applicable to it. ARTICLE V General Provisions Section 5.1Counterparts.This Amendment may be executed in one or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same agreement. Section 5.2Facsimile Signatures.Delivery by fax of an executed counterpart of a signature page to this Amendment shall be effective as delivery of an original executed counterpart of this Amendment. Section 5.3Section Headings.The section headings in this Amendment are for purposes of reference only and shall not limit or effect any of the terms hereof. Section 5.4Costs and Expenses.Clients, jointly and severally, agree to reimburse Wells Fargo on demand for all costs and expenses incurred by Wells Fargo in connection with preparation, negotiation and delivery of this Amendment, including, without limitation, all the reasonable fees and disbursements of Wells Fargo's legal counsel. Section 5.5Successors and Assigns.This Amendment is binding upon and shall inure to the benefit of parties hereto and their respective successors and assigns, subject, however, to the requirements of Section XIV.D. of the Agreement. Section 5.6Governing Law.The Governing Law shall govern this Amendment and the interpretation thereof. Section 5.7Entire Agreement; Modification.This Amendment constitutes the entire agreement between Wells Fargo and Clients relating to the subject matter hereof and may not be changed orally, but only by written instrument signed by both parties.There are no restrictions, promises, warranties, covenants, or undertakings relating to the subject matter of this Amendment other than those expressly set forth or referred-to herein.Nothing in this Amendment alters or impairs the Agreement except for the amendments specifically provided herein. [Balance of Page Intentionally Left Blank.Signature Page Follows] 3 IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed on its behalf by the duly authorized officers as of the date and year first written above. CARDTRONICS INC. WELLS FARGO BANK , NATIONAL ASSOCIATION By: /s/ J. Chris Brewster By: /s/ John Kallina Name: J. Chris Brewster Title: Chief Financial Officer John Kallina Vice President CARDTRONICS USA, INC. By: /s/ J. Chris Brewster Name: J. Chris Brewster Title: Chief Financial Officer 4
